Citation Nr: 0838136	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-00 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for a status 
post left varicocele repair.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran was a member of the Army National Guard from 
January 1977 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection and a 
noncompensable evaluation effective July 7, 2003.  In January 
2006, the veteran appealed the evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The applicable law requires that VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d)(West 2002).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

In this case, the RO granted the veteran's service connection 
claim for status post left varicocele repair based on a 
December 2003 VA genitourinary examination.  The record is 
unclear as to the residuals of the status post varicocele 
repair.  The VA examiner noted hydrocele, epididymitis, and 
orchitis, but did not state whether these were due to the 
veteran's status post varicocele repair and did not describe 
the symptomatology related to those disorders.  The examiner 
made no determination whether the veteran's varicocele, 
orchialgia, hydrocele and chronic pain as previously 
diagnosed by private physicians were due to his service-
connected disability.  See May 2003 private examination; May 
2003 sonogram; July 2003 private examination; September 2003 
private examination; October 2003 private examination.  

Additionally, the RO based its March 2005 decision on 
Diagnostic Code 7805 for scars, but there is no evidence of 
record that demonstrates a scar.  Rather, the evidence shows 
the veteran suffers from pain and swelling, and possibly 
other symptomatology that could be related to his service-
connected disability which could be rated under another 
diagnostic code.  See May 2003 private examination; May 2003 
sonogram; July 2003 private examination; September 2003 
private examination; October 2003 private examination.  
Moreover, the Board notes that the veteran's most recent 
disability evaluation examination was conducted over four 
years ago in December 2003, and it appears that since that 
time the veteran has alleged that his disability is worse.  
Based on the foregoing, the Board finds that the veteran 
should be afforded a VA examination to assess the nature and 
current severity of the veteran's service-connected status 
postoperative varicocele repair.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
appropriate VA examinations, to include a 
skin and a genitourinary examination, to 
determine the current severity of the left 
varicocele repair.  The claims file must 
be made available to and reviewed by the 
examiners in conjunction with the 
examinations.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated special 
diagnostic tests that are deemed necessary 
for accurate assessments must be 
conducted.  Any further indicated special 
studies must be conducted and all clinical 
findings reported in detail.  The 
examiners must record all pertinent 
medical complaints, symptoms, and clinical 
findings specifically related to the 
veteran's left varicocele repair.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

The genitourinary examiner must provide an 
opinion regarding the specific residuals 
of the veteran's service-connected left 
varicocele repair.  The examiner must 
address all of the various diagnoses of 
record, to specifically include 
varicocele, orchialgia, hydrocele, and 
chronic testicular pain, and provide an 
opinion regarding whether they are related 
to the service-connected disability.  
Then, for any residuals of the service-
connected disability, the examiner must 
describe the associated symptomatology and 
the severity of that symptomatology.

The skin examiner must provide an opinion 
regarding the existence and etiology of 
any scar.  The examiner must address 
whether any scar is related to the 
veteran's service-connected status 
postoperative varicocele repair.  If there 
is a related scar, the examiner must 
address whether any scar is deep or 
superficial, the size of the scar, whether 
the scar is unstable, whether the scar is 
painful on examination, or whether the 
scar otherwise causes a limitation of 
function of the affected part.  

2.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If deficient 
in any manner, it should be returned, 
along with the claims file, for immediate 
corrective action. Where the remand orders 
of the Board or the United States Court of 
Appeals for Veterans Claims are not 
complied with, the Board errs as a matter 
of law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  The RO should then readjudicate the 
veteran's claim. If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since last 
considered.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




